Order entered on January 29, 1965, denying summary judgment to defendant Madison unanimously reversed, on the law, with $30 costs and disbursements to appellant, and summary judgment dismissing the complaint granted to this defendant. Plaintiff, a judgment creditor of Hotel Abbey Corp., sues several defendants who allegedly participated in a sale of a lease owned by that corporation. The sale is claimed to be in derogation of plaintiff’s rights as a judgment creditor. It appears that one Finke held an assignment of the lease to secure a loan to the corporation in the sum of $75,186.60, represented by 30 promissory notes. The corporation paid off the Finke loan with a check which was part of the purchase price of the lease. Defendant Madison, an attorney, was an escrowee of the buyer’s cheek which, according to the terms of the escrow agreement, he delivered to Finke in return for the assignment and the notes held by Finke. No violation of the Business Corporation Law by this defendant is claimed. The claim is that he acted without proper corporate authority. While it is true that the corporate affairs were conducted with lamentable informality, it appears without contradiction that this defendant acted at the behest of those beneficially *845interested in the corporation, and that they have no complaint with him. Under the circumstances, a sufficient authority was shown. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.